Citation Nr: 9926516	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-48 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from April 1941 to November 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision and subsequent 
notice from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied 
entitlement to service connection for bilateral hearing loss.  
The issue of entitlement to an evaluation in excess of 
10 percent for bilateral pes planus will be discussed in the 
Remand portion below.


FINDING OF FACT

Medical evidence of a nexus between current bilateral hearing 
loss and service has not been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Included in the veteran's service medical records is a 
November 1945 report from an examination administered prior 
to discharge in which it is noted that the veteran had 
hearing at 15/15 bilaterally.  Otherwise, the veteran's 
service medical records are silent for any pertinent 
information.

Post-service records related to symptomatology and treatment 
of hearing loss include VA examination conducted in June 1951 
in which no hearing loss was indicated.  VA outpatient 
records dated from July to October 1987 are of record related 
to hearing loss, particularly in the left ear.  Overall, the 
assessment rendered during that time was left ear hearing 
loss.  Also of record are VA outpatient records for treatment 
extending from September to October 1995 for decreased 
hearing.  In another medical record dated in September 1995, 
a provisional diagnosis of no hearing deficit was noted.

A report from a VA audiological examination dated in October 
1995 reveals subjective complaints of hearing loss due to 
noise exposure in service.  Noted in the record is that the 
veteran had purchased hearing aids two years earlier.  On 
examination, the examiner reported AD, mild to one thousand, 
moderately severe to profound at 1500 to eight thousand, 
sensorineural hearing loss; AS moderately severe to profound 
five hundred to eight thousand, sensorineural hearing loss.  

In December 1996, the veteran had a personal hearing in which 
he testified that he was in Coast Artillery and during the 
warm he used to go out for firing practice with railway guns.  
(T.) at 3.  He stated that he was given cotton for his ears.  
(T.) at 3.  Further, the veteran stated that it took a while 
each time for his hearing to return.  (T.) at 3.  Also, the 
veteran testified that they fired the guns about twice a week 
some times, and on a monthly basis other times.  (T.) at 3.  
In the field artillery, the veteran stated that he fired 155 
Howitzers.  (T.) at 3.  When he was in the field, the veteran 
stated that they were out there for two to three days during 
the six weeks of basic training.  (T.) at 3.  

When asked whether he had a hearing problem at discharge, the 
veteran stated that he did not notice anything at that time, 
but that with time, he noticed that his hearing had gotten 
worse.  (T.) at 4.  He further stated that his hearing 
problem began sometime in the 1950s, but that he did not seek 
treatment at that time.  (T.) at 4.  In the 1960s, the 
veteran stated that he got hearing aids on his own, but that 
they did not really do him any good.  (T.) at 4.  When asked 
what he did after service, the veteran stated that he worked 
for the Post Telegraph for about 10 years, and then went into 
business with his brother in a diaper service, doing delivery 
work.  (T.) at 4.  After that, the veteran stated that he 
worked for Drummond Aircraft Engineering in 1958 until he was 
laid off in 1972.  He then drove a school bus.  (T.) at 4.  
For Drummond, the veteran stated that he worked in security 
initially and then worked in the area where the materials 
were cleaned.  (T.) at 4, 5.  

Analysis

The issue for resolution in this case is whether the veteran 
is entitled to service connection for bilateral hearing loss.  
At the outset, the Board notes that in well grounded cases, 
service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service 
in the Armed Forces.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  Service connection 
may also be allowed on a presumptive basis for certain 
disabilities, including sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Entitlement to service connection for hearing impairment is 
subject to other requirements under 38 C.F.R. § 3.385 (1998).  
The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  However, under VA law, service connection may only 
be granted for impaired hearing when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz reaches a level of 40 decibels or greater.  Also, 
impaired hearing will be considered a disability if the pure 
tone threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4,000 Hertz are 26 decibels or greater, 
or when speech recognition scores utilizing the Maryland CNC 
test are less than 94 percent. 38 C.F.R. § 3.385.

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 C.F.R. § 5107(a) (1998) see also Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The United States Court of 
Veterans Appeals (Court) has held that there are three basic 
evidentiary requirements to establish a well grounded claim 
for service connection:  (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of an inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd 
sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

The Board has concluded that the veteran in this case has not 
presented a well grounded claim for entitlement to service 
connection for bilateral hearing loss.  Overall, the veteran 
has failed to submit medical evidence of a nexus between any 
post-service hearing loss and his period of active service.  
The nature of the issue determines the quality and quantity 
of evidence necessary to satisfy the statutory burden of 
establishing a well grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In a case such as this one, where 
the issue is one that involves medical etiology, in other 
words, the nexus between current disability and an inservice 
injury or disease, or medical diagnosis, or medical 
causation, the veteran must offer competent medical evidence 
sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Even though the Board acknowledges that for the sole purpose 
of determining whether a case is well grounded, the 
corroborating evidence is presumed to be true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993); nonetheless, the 
allegations must be supported by credible and competent 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The question of whether there is a medical nexus between 
current disability and service requires credible medical 
opinions as to medical diagnosis and causation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  In this regard, the Board 
recognizes that the veteran in this case has not shown 
evidence of the requisite degree of medical training and 
knowledge so as to render his own assertions of diagnosis or 
causation medically competent.
Moreover, and most significant in this case, is the veteran's 
failure to present competent evidence of an inservice 
incurrence or injury or evidence of hearing loss within one 
year from separation from service.  38 U.S.C.A. §§ 1110, 
1131; 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.303, 3.307, 
3.309.  In fact, the record substantiates that up until 1987, 
there has been no evidence whatsoever that the veteran 
experienced hearing loss or even claimed hearing loss prior 
to that time.  The Board wishes to point out that the veteran 
separated from service in 1945, 42 years after initial 
complaints of hearing loss surfaced.  Moreover, the record 
supports that hearing loss was not found at that time.

Thus, in this regard, the veteran has failed to establish a 
well grounded claim.  In light of the foregoing analyses and 
bases, the Board concludes that the veteran's claim of 
entitlement to service connection for his hearing loss 
disability is not well grounded, and as such, must be denied.  
Moreover, in this regard, the Board stresses that the duty to 
assist the veteran is triggered upon the submission of a well 
grounded claim.  As the Board concludes that the claim of 
service connection is not well grounded, the duty to assist 
has not been triggered.  38 U.S.C.A. § 5107 (a).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

This matter was remanded by the Board in February 1998 for 
further development to include the issuance of a supplemental 
statement of the case (SSOC) as to the issue of bilateral 
hearing loss.  The Board is satisfied that the remand 
directives at that time were satisfied.

However, a review of the record reveals that service 
connection for bilateral pes planus has been in effect since 
July 1946 and assigned a 10 percent evaluation effective from 
November 10, 1945.  Multiple subsequent ratings continued the 
10 percent evaluation.  However, beginning in September 1995, 
a VA examiner reported various symptoms of the feet, 
including a spur on the right with evidence of degenerative 
joint disease, hallux valgus deformity bilaterally, greater 
in the left than the right by 75 percent with degenerative 
joint disease.  However, there was no evidence of a pes 
planus at that time.

Moreover, A VA radiology study also conducted in September 
1995 revealed evidence of a spur at the OS calcis on the 
right and degenerative joint disease at the talonavicular 
joint.  Further, bilateral hallux deformity was seen with 
degenerative joint disease at the first phalangeal metatarsal 
joints bilaterally.  There was no evidence of fracture or 
subluxations.  The examiner noted that there was no evidence 
to suggest pes planus at that time.

During a June 1998 VA examination, the examiner noted the 
veteran's complaints of pain, weakness, stiffness 
bilaterally, easy fatigability and lack of endurance due to 
his feet problems.  Further, the veteran stated that he 
experienced flare ups of pain in both feet several times a 
day that lasted between 30 and 60 minutes of moderate 
intensity.  The examiner also noted the veteran's limitations 
due to his feet disorder in his work as a school guard.  The 
examiner noted no edema or painful motion, however, reported 
that pain, fatigue, weakness, and lack of endurance following 
repetitive use or during flare ups produce and additional 
limitation of motion of 40 percent.

Also, the examiner reported that there were no vascular 
changes, no hammertoes, high arch, or clubfeet.  The examiner 
further reported that there was no evidence of flat feet.  As 
to range of motion on flexion of the first 
metatarsophalangeal joint and plantar extension on the right, 
the examiner noted some limitations.  The diagnoses rendered 
were: hallux valgus bilaterally, left more than right; 
bilateral bunions, degenerative joint disease of the 
talonavicular joint on the right confirmed by x-rays; 
degenerative joint disease of the metatarsophalangeal joint, 
bilateral by x-rays; plantar calluses bilaterally; 
interdigital corn, lateral aspect of the first big toe on the 
left; and plantar spur on the right calcaneus.  
In light of the above clinical findings, and to ensure a just 
and equitable outcome, the Board regrets that this matter 
must again be remanded for further development as follows.  

1.  With regard to the clinical findings 
as noted in the most recent VA 
examination and prior determinations of 
no evidence of pes planus, the RO should 
obtain a medical opinion as to the 
possible relationship between current 
pathology attributable to the veteran's 
feet and his service-connected pes planus 
disability.  

Specifically, the examiner should be 
requested to distinguish between 
symptomatology shown such as pain, 
weakness, easy fatigability, pain on 
manipulation, tender plantar surface, and 
multiple callosities and those symptoms 
purely associated with the veteran's 
service-connected pes planus.  All other 
relevant symptomatology should be 
discussed in light of the veteran's 
service-connected pes planus.  All tests 
and laboratory studies necessary for 
making the requested determination should 
be so conducted.

2.  A copy of this Remand and the 
veteran's claims folder must be provided 
to the examining physician prior to and 
during the requested examination. 

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 






